Citation Nr: 1517157	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-18 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a disorder manifested by residuals related to in-service immunizations, claimed as malaria reaction to immunizations and previously claimed as recurrent fevers and muscle and joint pain after immunizations.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1957 to November 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This matter was before the Board in December 2014 where it was remanded for further development.

The issues of entitlement to a compensable rating for bilateral hearing loss and entitlement to service connection for tinnitus have been raised by the record in a February 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a final decision issued in November 1996, the RO denied the Veteran's claim of entitlement to service connection for a disorder manifested by residuals related to in-service immunizations, claimed as recurrent fevers and muscle and joint pain after immunizations.

2. Evidence received since the November 1996 decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection.

CONCLUSIONS OF LAW

1. The November 1996 rating decision that denied the Veteran's claim of entitlement to service connection for a disorder manifested by residuals related to in-service immunizations, claimed as recurrent fevers and muscle and joint pain after immunizations, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence submitted subsequent to the November 1996 rating decision is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter dated in April 2012, the RO provided notice to the Veteran regarding the need to submit new and material evidence to reopen the previously denied claim, and advised the Veteran of the bases for the prior denial.  The RO also explained what was necessary to substantiate his claim of service connection and of the division of responsibilities between VA and a claimant in developing an appeal.  The April 2012 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2012 rating decision reflects the initial adjudication of the claim after issuance of this letter. Hence, the April 2012 letter meets the VCAA's timing of notice requirement.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private treatment records and VA treatment records.

Pursuant to the Board's May 2014 remand directives, the RO was to make efforts to obtain private treatment records from any sufficiently identified private treatment provider, to include physicians identified in a September 1996 statement.  In a letter dated in January 2015, the agency of original jurisdiction requested that the Veteran complete an Authorization and Consent to Release Information (VA Form 21-4142) to obtain private medical records.  In a statement received in February 2015, the Veteran reported that the private physicians identified in the September 1996 statement were deceased and he was unable to obtain any records.  He did not identify any additional private treatment providers.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

In a November 1996 rating decision, the RO denied the Veteran's claim of service connection for a disorder manifested by residuals related to in-service immunizations, claimed as recurrent fevers and muscle and joint pain after immunizations.  The claim was denied because, although there was a record of treatment in service for recurrent fevers, chills and muscle and joint pain, there was no noted residual disability or existence of any chronic condition noted at discharge from military service.  Additionally, there was not noted treatment or evidence of any current disability related to service.  Evidence contained in the claims file at the time of the original denial of service connection consisted of service treatment records and a statement from the Veteran regarding private medical treatment for joint pain.  The Veteran was notified of the RO's decision, but he did not appeal it.  Therefore, that decision became final.  38 U.S.C.A. § 7105 (West 2014).

The Veteran filed a claim of service connection for a disorder manifested by residuals related to in-service immunizations, claimed as malaria reaction to immunizations in March 2012.  In the May 2012 rating decision on appeal, the RO denied service connection for malaria.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence received subsequent to the November 1996 rating decision includes private treatment records and VA treatment records.  

The Board notes that the private and VA treatment records are new, as they were not associated with the record at the time of the November 1996 rating decision.  However, the evidence is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  In this regard, a review of the treatment records added to the claims file does not indicate that the Veteran has a disorder related to or caused by in-service immunizations.  Moreover, the records do not demonstrate treatment for or a diagnosis of malaria.  Consequently, this evidence does not constitute material evidence.

Accordingly, the Board finds that the evidence received subsequent to the November 1996 rating decision is not new and material and does not serve to reopen the claim of entitlement to service connection for a disorder manifested by residuals related to in-service immunizations.


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for a disorder manifested by residuals related to in-service immunizations is not reopened and the appeal is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


